PER CURIAM.
This is an appeal from an order that granted a motion for contempt filed by Robert Brown, the father, and transferred custody of the parties’ children from the mother to the father. After this court ordered a stay of the trial court’s order, the father filed a request for expedited reversal in which he concedes error. Accordingly, we reverse the trial court’s Or*447der Granting Motion for Contempt, Amending Custody & Support.
Reversed.
FULMER, C.J., and KELLY and LaROSE, JJ., Concur.